EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Chung on April 16, 2021.
The application has been amended as follows: 
In Claim 1, Lines 1 – 3, “at least one siloxane-oxyalkylene copolymer and at least one alkyl ester of a fatty acid wherein the at least one siloxane-oxyalkylene copolymer has” has been substituted with --siloxane-oxyalkylene copolymers, at least one alkyl ester of a fatty acid comprising a methyl ester of rapeseed oil, and dipropylene glycol; wherein the siloxane-oxyalkylene copolymers have” 
In Claim 1, Lines 6 – 7, “wherein the composition comprises” has been substituted with --wherein the siloxane-oxyalkylene copolymers comprise--
In Claim 1, Line 11 “1.0-1.05;” has been substituted with --1.0-1.05; and--
In Claim 1, Lines 13 – 15, “1.0-1.05; d) dipropylene glycol; and e) a methyl ester of rapeseed oil.” has been substituted with --1.0-1.05.--

In Claim 3, Lines 1 – 2, “at least one siloxane-oxyalkylene copolymer comprises two pendant R” has been substituted with --siloxane-oyxalkylene copolymers include at least one siloxane-oxyalkylene copolymer comprising two pendant R--
In Claim 3, Line 3, “having weight average” has been substituted with --having a weight average--
In Claim 5, Line 8, “having weight average” has been substituted with --having a weight average--
In Claim 7, Lines 1 – 2, “1 wherein the at least one alkyl ester of a fatty acid is represented” has been substituted by --1 further comprising at least one alkyl ester of a fatty acid represented--

The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims filed January 21, 2021 are sufficient to overcome all outstanding claim objections and rejections under 35 U.S.C. 112(b).  With respect to the prior art, the subject matter of Claim 13 has been incorporated into independent Claim 1.  This subject matter was indicated to be allowable for the reasons detailed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELISSA A RIOJA/Primary Examiner, Art Unit 1768